Citation Nr: 1016108	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left kidney 
nephrectomy and its residuals due to service-connected 
hypertension.

2.  Entitlement to a higher initial rating for coronary 
artery disease with left ventricular hypertrophy status post 
stent placement, evaluated as 10 percent disabling from May 
28, 2002, and 30 percent disabling from December 1, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to December 
1977.  The Veteran also had other periods of active duty and 
reserve component service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and August 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board remanded the appeal to the RO for 
the scheduling of a Travel Board hearing in January 2009.  
Pursuant to the Board's remand, the Veteran and his wife 
testified before the undersigned Acting Veterans Law Judge at 
a hearing at the RO in July 2009.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

The claim for higher initial ratings for coronary artery 
disease with left ventricular hypertrophy status post stent 
placement is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record demonstrates that the Veteran's left kidney 
nephrectomy and its residuals was caused or aggravated by his 
service connected hypertension.




CONCLUSION OF LAW

The Veteran's left kidney nephrectomy and its residuals were 
caused or aggravated by his service connected hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Given the fully 
favorable decision contained herein, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
a disability rating and effective date, the Board finds that 
the RO will address any applicable downstream issues when 
effectuating the award and therefore any failure to provide 
this notice at this junction cannot prejudice the claimant 
because he will be free to appeal any unfavorable finding by 
the RO regarding the disability rating and effective date.

The Claim

In this case, the Veteran asserts that he underwent a left 
kidney nephrectomy in October 2006 after being diagnosed with 
a left renal mass or cyst that was possibly malignant.  The 
Veteran claims that he developed the renal mass necessitating 
the nephrectomy secondary to his hypertension, for which he 
has been service connected and receiving treatment since 
1978.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With the above criteria in mind, the Board initially finds 
that the record shows that the Veteran has been service 
connected for hypertension for many years.  Allen, supra; 38 
U.S.C.A. §§ 1110, 1131.  

Next, the Board notes that the record shows that the Veteran 
has a current disability.  Id.  Specifically, review of the 
Veteran's claims files reflect that he has received ongoing 
treatment for multiple heart disorders, including his 
service-connected hypertension, as well as for problems with 
his kidneys, with both private and VA Medical Center 
treatment providers for many years.  In this regard, October 
2006 private treatment records noted that the Veteran 
underwent magnetic resonance imagery (MRI) study that 
revealed a left renal mass that his radiologist opined had a 
high possibility of malignancy.  His private treating 
nephrologist recommended radical left kidney nephrectomy, 
which the Veteran underwent in October 2006.  

As to the relationship between the Veteran's service-
connected hypertension and the left renal mass which lead to 
the left kidney nephrectomy, in a December 2007 letter the 
Veteran's private nephrologist opined that his left renal 
cyst and nephrectomy were etiologically related to his 
service-connected hypertension.  Similarly, in a February 
2008 treatment record the Veteran's private urologist opined 
that his left renal cyst that necessitated the nephrectomy 
was "related to his underlying hypertension and 
cardiovascular disease as his left kidney was mostly replaced 
by a large left renal mass."  

On the other hand, at the July 2007 VA examination conducted 
by a physician's assistant, upon reviewing the claims file 
and examining the Veteran, the examiner concluded that he 
could "find no basis for claiming" that the claimant's 
service-connected hypertension was etiologically linked to 
his left kidney nephrectomy.  In so reasoning, the examiner 
stated that he was unable to "find any medical objective 
evidence to link" the Veteran's left kidney nephrectomy to 
his service-connected hypertension, even upon reviewing 
"Principle [sic] Medical Textbooks."  

Initially, while the July 2007 VA physician's assistant 
concluded that the Veteran's left kidney nephrectomy was not 
etiologically related to his service-connected hypertension 
because such a relationship was not found in the medical 
literature, the Board does not find this opinion competent or 
credible in view of the fact that even a brief online search 
of medical resources by the Board revealed a number of peer-
reviewed articles discussing an etiological link between 
hypertension and renal cysts, as well as other kidney 
disorders.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. 
Cir. 1997) (holing that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  On the other 
hand, the Board finds both competent and credible the 
opinions of the Veteran's treating urologist and 
nephrologist, who treated the claimant for his left renal 
mass, performed the left kidney nephrectomy, and concluded 
that the nephrectomy was in fact etiologically related to the 
claimant's service-connected hypertension based on their 
detailed knowledge of the appellant and their expertise in 
nephrology and urology.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In this regard, the Board 
also finds the Veteran's urologist and nephrologist opinions 
more competent and credible than that provided by the VA 
physician's assistant because they have greater medical 
expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).



Therefore, because the most competent and credible evidence 
of record shows that the Veteran's left kidney nephrectomy 
was caused or aggravated by his service-connected 
hypertension, the Board concludes that service connection for 
left kidney nephrectomy and its residuals is warranted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left kidney nephrectomy and its 
residuals is granted.


REMAND

As to the claim for higher initial evaluations for coronary 
artery disease with left ventricular hypertrophy status post 
stent placement, the Veteran testified at his July 2009 
hearing that he had received private treatment at three 
hospitals in the year prior to the hearing-Pecos County 
Hospital, in November 2008; Shannon Hospital, in March 2009; 
and Big Bend Hospital, in May 2009.  However, copies of these 
records have not as yet been associated with the claims 
files.  Therefore, a remand is required to request these 
records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 
3.159(c)(1); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  

The Board next notes that the Veteran testified at the July 
2009 hearing that his coronary artery disease with left 
ventricular hypertrophy status post stent placement has 
worsened since the March 2008 VA examination.  Specifically, 
the Veteran reported that since that time he has been 
hospitalized at least three times for chest pains.  He also 
reported that he has experienced increased shortness of 
breath and weakness, as well as increased tiredness upon 
actions such as talking for an extended time or walking 
inside from a parking lot.  In support of his contention, the 
Veteran submitted private medical records from the Shannon 
Clinic showing that in June 2009 he was seen for increased 
dyspnea, which he complained developed after walking only 30 
to 50 feet.  At that time, the Veteran stated that "about 7 
to 8 months ago he would have walked 3/4 of a mile at a 
steady pace without difficulty."  Therefore, the Board finds 
that a remand for a new VA examination is also required.  See 
38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 Vet. App. 377 
(1994) (holding that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is 
appropriate).  

Given the Veteran's claims regarding the impact his service 
connected coronary artery disease has on his life and his 
ability to work, when re-adjudicating the Veteran's 
increased-rating claim the agency of original jurisdiction 
should both consider whether he meets the criteria for a 
total rating based on individual unemployability (TDIU) (see 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per 
curiam) (holding that claims for higher evaluations also 
include a claim for TDIU when the appellant claims he is 
unable to work due to a service connected disability)), as 
well as whether he meets the criteria for submission of his 
claim for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, the Board notes that 
the Veteran's March 2008 VA examiner opined that the Veteran 
was unable to maintain gainful employment due to his service-
connected disabilities, a view shared by a number of his 
private treatment providers and as set forth in letters 
submitted to VA in June 2004, January 2005, and March 2008.

In view of the foregoing, this issue is REMANDED to the 
RO/AMC for the following actions:

1.  After obtaining all needed 
authorizations, the RO/AMC must obtain 
and associate with the record all of the 
Veteran's treatment records from Pecos 
County Hospital, Shannon Hospital, and 
Big Bend Hospital.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the claimant notified in 
writing.  

2.  After undertaking the above 
development to the extent possible and 
associating with the claims files all 
available records and/or responses 
received pursuant to the above-requested 
development, the RO/AMC must make 
arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded a cardiovascular examination 
conducted by a cardiologist.  The Veteran 
must be advised that failure to report 
could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2009).  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including an echocardiogram, 
must be accomplished, and all clinical 
findings must be reported in detail.  In 
accordance with the AMIE worksheets for 
rating heart disease, the examiner is to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent of 
his heart disease.  All required testing, 
including METs testing, must be 
performed.  

a.  In addition to any other 
information provided pursuant to the 
AMIE worksheet, the examiner must 
also provide an opinion as to 
whether a workload of greater than 5 
METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or if there 
is evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  The 
examiner must further state whether 
the Veteran has experienced more 
than one episode of acute congestive 
heart failure in the past year, or 
has a left ventricular dysfunction 
with an ejection fraction of 30 to 
50 percent, or if a workload of 
greater than 3 METs but not greater 
than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.  Finally, the examiner must 
opine as to whether the Veteran has 
chronic congestive heart failure, 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent, or a workload of 3 METs or 
less results in dyspnea, fatigue, 
angina, dizziness, or syncope.

b.  In addition to any other 
information provided pursuant to the 
AMIE worksheet, the examiner must 
also provide an opinion as to the 
Veteran's METs since May 2002.  
Specifically regarding the Veteran's 
METs level, the examiner must 
provide an opinion as to the 
estimated date of onset of that METs 
measurement.  

c.  If testing cannot be done, the 
examiner must so state and then 
provide an estimated METs level.  

d.  A full and complete rationale 
for all opinions, including the METs 
level, is required.  The examiner 
must specify what level of activity 
warrants the assignment of the 
estimated METs level.  

e.  The examiner is also requested 
to comment upon the impact of the 
Veteran's coronary artery disease 
upon his ability to maintain gainful 
employment and any limitations upon 
such.  

f.  The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The RO/AMC must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking the above 
development, the RO/AMC must provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.  This 
notice must also address the requirements 
for the establishment of a TDIU pursuant 
to 38 C.F.R. § 4.16 (2009).

5.  Thereafter, and after the RO/AMC has 
effectuated the grant of service 
connection for left kidney nephrectomy 
and assigned the proper disability 
rating, the claim must be adjudicated in 
light of all pertinent evidence and legal 
authority.  Such readjudication should 
take into account whether the claimant 
meets the criteria for submission of his 
claim for extra-schedular consideration, 
whether the claimant meets the criteria 
for a TDIU, and whether "staged" 
ratings are appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2009); Rice, supra; 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC) 
that includes, among other things, the 
regulations governing TDIUs and an 
explanation of why the claim was or was 
not referred for an extra-schedular 
rating, and afforded the appropriate time 
period for response before the claims 
files are returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


